Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 12-20 directed to Invention II drawn to a computing device non-elected without traverse.  Accordingly, claims 12-20 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: 
An ablation system comprising: a radiofrequency (RF) generator configured to generate RF energy; and one or more controllers in communication with the RF generator and configured to: generate a real-time video from an ablation catheter for 

The prior art fails to disclose the ablation system as claimed. While the prior art of record does contemplate the use of a GUI to display information regarding the ablation procedure. It fails to explicitly disclose the particulars claimed by the applicant.  The prior art fails to disclose a controller configured to generate a real-time video from an ablation catheter for displaying via a graphical user interface (GUI), generate a graphical representation including electrode icons corresponding to a plurality of electrodes of the ablation catheter for displaying via the GUI, wherein the plurality of electrodes are configured to sense electrical impedance, generate electrical impedance plots based on sensed electrical impedance, the electrical impedance plots to be displayed within at least some of the electrode icons on the GUI, wherein each of the electrical impedance plots comprises a time-variation sequence of electrical impedances, receive input, via the graphical representation, selecting at least some of 
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed ablation system in the claimed arrangement without the motivation provided by the applicant.
Claims 1-3 and 6-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794